Embezzlement is defined in the Penal Code of Texas, 1925, arts. 1534 to 1544, inclusive. The first subdivision of the statute defining embezzlement makes evident that the offense is one in which the offender has been entrusted with the possession of money or property belonging to some person or agency. The statute, including the articles mentioned, carries the implication that to support the prosecution for the offense of embezzlement the party injured must be either a person or a corporate entity. The offense in the present instance does not appear to come within the classification included in the statutes. According to the indictment, the *Page 663 
property, the loss of which is the basis of the prosecution, came into possession of the appellant by virtue of his membership in the political organization known as the "Wichita County Democratic Executive Committee of Wichita County, Texas," which was created by the act of the Legislature set out in article 3118, Revised Civil Statutes, 1925, which is copied in the original opinion herein. Under the holdings of the Supreme Court of the United States and the Supreme Court of this State, the executive committee of a political party is a voluntary association for political action. See Grovey v. Townsend, U.S. Sup. St. Advance Opinions, 1934-1935, vol. 79, No. 11, p. 609; also Bell v. Hill, 74 S.W.2d 113. It is not a body corporate, nor is it an incorporated company. It follows that the averment in the indictment that the principal of the appellant was a body corporate was not warranted. Under the circumstances, we are constrained to hold that the indictment was not sufficient to charge the offense of embezzlement.
The motion for rehearing is overruled.
Overruled.